Case 2:20-cv-00106-MLP Document 5 Filed 02/05/20 Page 1 of 3
                         Case
WAWD - Application for Leave      2:20-cv-00106-MLP
                             to Appear                              Document
                                       Pro Hac Vice (Revised 1/24/2020)        5 Filed 02/05/20 Page 2 of 3



Pro Hac Vice Attorney

Applicant's Name:                     Brian S. Levenson
Law Firm Name:                        Schwartz, Ponterio & Levenson PLLC
Street Address 1:                     134 West 29th Street, Suite 1006
Address Line 2:

City:   New York                                            State:   NY             Zip:   10001
Phone Number w/ Area Code          (212) 714-1200 Bar # 4430047 State                                 NY
Primary E-mail Address:         blevenson@splaw.us
(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:          b.s.levenson@gmail.com

                                           STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Brian S. Levenson                                        is unable to be present upon any date
assigned by the court.

Date:   2/5/2020                      Signature of Local Counsel: s/
                                                                               Philip P. Mann


Local Counsel's Name:                 Philip P. Mann
Law Firm Name:                        Mann Law Group PLLC
Street Address 1:                     1420 Fifth Avenue, Suite 2200
Address Line 2:

City:   Seattle                                 98101       State:   WA             Zip:

Phone Number w/ Area Code 206-436-0900 Bar # 28860




              U.S. District Court – Pro Hac Vice Application                                                  Page 4
              Revised January 14, 2020
Case 2:20-cv-00106-MLP Document 5 Filed 02/05/20 Page 3 of 3
